Citation Nr: 1027270	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  02-20 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Raynaud's syndrome.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from October 1973 to 
November 1975.  The Veteran had a second period of active service 
from November 1975 to February 1978 for which the Veteran 
received a discharge of under other than honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This case was previously before the Board in November 2008, at 
which time the issues currently before the Board were remanded 
for additional development.  The case has now been returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  Raynaud's syndrome was not present until more than one year 
after the Veteran's discharge from service and is not 
etiologically related to the Veteran's active military service.

2.  A right knee disability was not present until more than one 
year after the Veteran's discharge from service and is not 
etiologically related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  Raynaud's syndrome was not incurred in or aggravated by 
active service, and the incurrence or aggravation of such during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

2.  A right knee disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of such during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that the Veteran was mailed a letter in 
September 2003 advising him of what the evidence must show in 
order to establish a claim of entitlement to service connection 
and of the respective duties of VA and the claimant in obtaining 
evidence.  In a letter mailed in March 2006, the Veteran was 
provided with appropriate notice with respect to the disability-
rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated (in a January 
2010 Supplemental Statement of the Case).  There is no indication 
or reason to believe that the ultimate decision on the merits of 
the claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and the documentation of the 
circumstances surrounding his other than honorable discharge from 
his second period of active service are on file.  VA Medical 
Center treatment records have been obtained.  The Veteran has 
been afforded the appropriate VA examinations, sufficient to 
address the etiology of the claimed disorders.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

Finally, the Board notes that all development requested in the 
November 2008 remand, including a search for records and a VA 
examination, was fully accomplished prior to the return of this 
case to the Board.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim. 

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of 
war and manifests Raynaud's syndrome or arthritis to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2008); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

At the outset, the Board notes that in an April 2010 statement, 
the Veteran's representative asserted that the November 2009 VA 
examination was not conducted as directed by the Board's November 
2008 remand.  In this regard, the Veteran's representative 
reported that the Veteran's history of mental illness and the 
stress he may have felt at the time of the examination caused him 
to be confused and incoherent.  The representative requested that 
the Veteran be afforded another VA examination to determine the 
nature and etiology of his Raynaud's syndrome and right knee 
disability.

The Board finds that the November 2009 VA examination report 
adequately complies with the November 2008 Board remand 
directives.  The main concern of the Board in the November 2008 
remand directives was that the VA examiner completed a thorough 
review of the Veteran's claims files before forming an opinion 
regarding the etiology of the Veteran's Raynaud's syndrome and 
right knee disability.  The Board finds that the VA examiner did 
complete a thorough review of the claims files and the Veteran's 
computerized patient record before forming the requested 
opinions.  Additionally, the Board notes that the Veteran was 
previously afforded a VA examination in December 2000, at which 
time his Raynaud's syndrome and right knee disability were 
evaluated.  There is no evidence of record that the status of the 
Veteran's claimed conditions have changed since that time.  Also, 
as entitlement to service connection for either disability is not 
warranted in this case, the lack of physical findings necessary 
for evaluation of the disability is non-prejudicial to the 
Veteran.  

Additionally, the Board notes that affording the Veteran yet 
another VA examination is unlikely to provide VA with a better 
basis for an etiology opinion.  In this regard, the Board notes 
that the Veteran has proved to be a poor historian, a fact which 
is noted consistently throughout the claims files.  The Board 
finds that it is doubtful that his ability to provide a thorough 
and accurate history will dramatically improve if afforded 
another VA examination.  Therefore, a remand for another VA 
examination is not in order and the Board has proceeded with a 
final decision. 

A review of the Veteran's STRs is negative for any treatment for 
or diagnosis of Raynaud's syndrome during the Veteran's active 
service.  There is no indication contained on the Veteran's 
January 1978 separation examination report that the Veteran had 
any symptoms that could be attributed to a diagnosis of Raynaud's 
syndrome at the time of his separation from active service. 

STRs are also negative for any treatment for or diagnosis of a 
right knee disability during the Veteran's active service.  The 
Veteran's January 1978 separation examination report was also 
absent any notation indicating that the Veteran had a right knee 
disability at the time of his separation from active service.  
Additionally, the Veteran's lower extremities were both found to 
be clinically normal upon physical examination at the time of his 
separation. 

In December 2000, the Veteran was afforded a VA examination to 
evaluate his eligibility for nonservice-connected pension.  At 
that time, the Veteran reported that he had been diagnosed with 
and treated for Raynaud's syndrome while in prison.  The examiner 
noted that the Veteran's most recent period of incarceration had 
ended approximately 4 months before the examination.  The 
evidence of record indicates that the Veteran has been 
incarcerated at least four times, and it is unclear from the 
examination report which period of incarceration the Veteran was 
referring to when he reported that he had been diagnosed with 
Raynaud's syndrome in prison.  The Veteran also reported that he 
was not receiving treatment for Raynaud's syndrome at the time of 
his VA examination.  The VA examiner continued the diagnosis of 
Raynaud's syndrome by history only. 

With regard to the Veteran's right knee disability, at the time 
of his December 2000 VA examination he reported that he had 
injured his right knee and had required open reduction and 
fixation approximately four to five years prior, but recalled few 
of the details.  The examiner noted that the Veteran had a 
surgical scar and palpable pins below the right knee joint.  At 
that time, the examiner diagnosed posttraumatic and postoperative 
dysfunction of the right knee and confirmed degenerative joint 
disease (DJD) of the right knee by X-ray.

In November 2009, the Veteran was afforded another VA examination 
to determine the nature and etiology of the Veteran's diagnosis 
of Raynaud's syndrome and of his right knee disability.  

At that time, the examiner reported that the Veteran did not 
appear to comprehend the purpose of the examination even after an 
explanation was provided.  The Veteran kept reporting that he was 
tired, and the examiner noted that the Veteran did not appear to 
be coherent.  The examiner noted that the Veteran was not able to 
give a proper history, and an examination was not possible at 
that time.  However, the examiner did complete a thorough review 
of the Veteran's claims files and his computerized patient 
records.

The examiner opined that it was less likely than not that 
Raynaud's syndrome occurred during the Veteran's active service 
or within one year of his separation from active service.  The 
examiner based this opinion on the fact that there was no 
evidence of treatment or diagnosis of Raynaud's syndrome in the 
Veteran's STRs.  Additionally, the examiner noted that while 
there was no specific date of a Raynaud's syndrome diagnosis, it 
was not present on the Veteran's VA Medical Center problem list 
until April 2002.

With regard to the Veteran's right knee disability, at his 
November 2009 VA examination the Veteran mentioned that he had 
been in an accident while serving in Okinawa, Japan.  However, 
the Veteran was unable to provide any details regarding the 
alleged accident.  The Board notes that there are previous 
statements from the Veteran of record in which the only incident 
he reported to have occurred in Okinawa, Japan, was psychiatric 
in nature and did not involve any sort of right knee injury.  
Additionally, at his December 2000 VA examination, the Veteran 
reported that he had injured his right knee only four to five 
years prior to that examination.  This timeline would put the 
knee injury well outside the Veteran's period of active service.  
For these reasons, the Board finds that the Veteran's statements 
regarding a knee injury while in active service are not credible.

The examiner opined that it was less likely than not that the 
Veteran's right knee disability occurred in active service or was 
present within one year of the Veteran's separation from active 
service.  In this regard, the examiner noted that there was no 
evidence that the Veteran had ever received treatment for any 
right knee problem while in active service.  Additionally, VA 
Medical Center treatment notes recorded that the Veteran's right 
knee surgery had taken place in 1995, well after the Veteran's 
separation from active service.

The Board notes that the Veteran did not filed a claim of 
entitlement to service connection for either Raynaud's syndrome 
or a right knee disability prior to the February 2002 claim 
presently on appeal.   

Also of record are VA Medical Center treatment notes from April 
2002 to May 2009.  A review of these records is negative for 
treatment of Raynaud's syndrome.  However, while a review of 
these records does show that the Veteran periodically complains 
of right knee problems, there is no evidence linking the 
Veteran's right knee disability to his active service.

Additionally, there is no evidence of record which indicates that 
the Veteran has claimed that he has experienced symptoms of 
either Raynaud's syndrome or a right knee disability since his 
separation from active service.  The Board notes that there is 
also no evidence of record that the Veteran was diagnosed with 
either Raynaud's syndrome or a right knee disability until 
decades after his separation from active service.    

As noted above, the Veteran has been shown to be a poor 
historian, and he has not provided a specific timeline as to 
whether either claimed disorder has been manifested by continuous 
symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006).  Absent lay statements or 
testimony in that regard, the Veteran's assertions amount to no 
more than his own lay opinion as to causation.  However, while 
the Veteran may provide a competent opinion as to continuity of 
symptomatology, he clearly lacks the medical training, 
credentials, or other expertise to offer a competent opinion as 
to medical causation.  Accordingly, his lay opinion does not 
constitute competent evidence and has no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a Veteran is 
not competent to offer opinions on medical diagnosis or 
causation). 

Accordingly, the Board must conclude that the preponderance of 
the evidence is against these claims, and these claims must be 
denied.  In reaching this determination, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the merits of 
an outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is against 
the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for Raynaud's syndrome is 
denied.

Entitlement to service connection for a right knee disability is 
denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


